Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 1 of 15 Page ID #:1



 1   NINA M. RILEY SBN297534
     1605 West Olympic Blvd. Suite 1040
 2   Los Angeles, California 90015
 3   (310) 309-7748
     NinaRileyLAW@gmail.com
 4   Plaintiff pro se
     and
 5   Attorney for Plaintiff pro se
 6
 7
                             UNITED STATES DISTRICT COURT
 8                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 9

10
11
12
     NINA RILEY,                             No.
13
                     Plaintiff,              Assigned to
14
           v.
15                                           Dept.
     VINCENT McGILL,
16                                           COMPLAINT FOR :
     ASWAD AYINDE,                             1. DEFAMATION
17
                                               2. SLANDER OF CHARACTER
     DOES (1-10)                               3. LIBEL
18
                                               4. FALSE LIGHT
                     Defendant(s).
19                                             5. MALICIOUS PROSECUTION
                                               6. PROVIDING FALSE INFORMATION TO
20                                                LAW ENFORCEMENT
21                                             7. EXTORTION / BLACKMAIL
                                               8. HARRASSMENT
22
23                                           HEARING DATE:
24
                                             TRIAL DATE:
25
                                                JURY TRIAL REQUESTED
26

27
28   TO THIS HONORABLE COURT, and to all parties and counsel of record; Plaintiff NINA
                                               1
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 2 of 15 Page ID #:2



 1   RILEY complains that Defendants VINCENT McGILL and Defendant ASWAD AYINDE
 2   committed Defamation, Malicious Prosecution, Extortion/Blackmail and Harassment against
 3
     Plaintiff. In addition they knowingly filed false police reports and provided false information to
 4
     peace officers and the California Bar Association knowing it to be false in order to harass and
 5
     threaten Plaintiffs person and profession.
 6
 7
 8   May it Please the Court;

 9                                              JURISDICTION
10
11
     Jurisdiction is proper in this Court under 28 USC 1332 because 1.) The amount in controversy
12
     exceeds $75,000 and 2.) the parties have diversity of citizenship
13
         1. The amount in controversy is $325,000.00 (exclusive of costs and court fees, attorney fees
14
15           or punitive damages)

16       2. Plaintiff is a resident of California. Defendants are residents of New Jersey
17               a. Defendants committed defamatory act(s) against Plaintiff in the states of
18
                     California and New Jersey.
19

20                                          CAUSES OF ACTION
21
22                       1. DEFAMATION / SLANDER / LIBEL / FALSE LIGHT

23
             Under 28 US 4101, Defamation requires 1.) A false statement about the plaintiff; 2.)
24
     Communication of the statement to a third party; 3.) Fault of the defendant amounting at least to
25
26   negligence; and 4.) Damages suffered by the plaintiff. If spoken, it is slander. If written it is libel.

27   If it accuses one of a crime or is injurious one’s profession it is defamation per se.

28
                                                        2
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 3 of 15 Page ID #:3



 1          Here, Defendant made false allegations about Plaintiff and communicated the statements
 2   to third parties. Defendants made the statements both verbally and in writings. Defendants were
 3
     negligent and malicious in that they knew the statements to be baseless and false. Plaintiff has
 4
     suffered professionally, monetarily and emotionally.
 5
 6          The statements were defamatory per se in two forms. Fist, Defendants made an imputation
 7
     of criminal conduct to the Plaintiff by accusing her of Theft by Deception. Secondly, Defendants
 8
     made allegations injurious to Plaintiff in her trade, business or profession. Plaintiff is an attorney
 9
     and the accusations go directly to her reputation and ability to practice her profession.
10
11
                                                   MALICE
12
            Defendants acted with actual malice when making the defamatory statements. They knew
13
     that the statements were false. They acted with willful recklessness in disregarding their falsity.
14
15   They made the statements to 1.) The California Bar Association and 2.) The Princeton New

16   Jersey Police Department.
17
18          When making the statements, they did so with the intention that Plaintiff would be

19   harmed. They intended she be brought up on criminal charges. They intended she be subject to

20   imprisonment in New Jersey. They intended she be investigated by her bar association. They
21   intended her license to practice law be revoked. They intended to ruin her professional reputation.
22
     They intended to ensure she would be unable to continue to practice law.
23
24
25
26

27
28
                                                       3
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 4 of 15 Page ID #:4



 1                                                   FALSE LIGHT
 2
 3            Defendant’s actions and statements also placed Plaintiff in False Light in that the

 4   statements were not only false, they were misleading to both the Police and the California Bar

 5   Association.
 6
 7                                                 DAMAGES

 8            Plaintiff suffered harm to her reputation as a California attorney. She suffered emotional

 9   distress. She suffered false criminal charges and cost of defense. She lost professional income and
10
     opportunities. She suffered professional and personal embarrassment. She currently suffers each
11
     of these harms and it is likely the harm will continue in the future.
12
13            As a result of the statements, Plaintiff was called in front of the California Bar
14
     Association; the entity responsible for both her professional reputation and her license to practice
15
     law. She has had to endure timely and costly investigation procedures. They intentionally placed
16
     her livelihood in jeopardy. They intended to ruin her professional reputation. She has suffered
17
18   anxiety, embarrassment, fear, and loss of income.

19
              McGill demanded the Princeton Police Department file criminal charges against Plaintiff.
20
     She has been accused of Theft by Deception, a crime of moral turpitude. Not only is she at risk of
21
22   losing her license, she has to face a criminal trial and the accompanying expense of her defense in

23   court.

24
25
26

27
28
                                                        4
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 5 of 15 Page ID #:5



 1                       MAKING FALSE STATEMENTS TO PEACE OFFICERS
 2
 3
             Under both California and New Jersey, it is a crime to make false statements to a peace
 4
     officer. McGill made the statements to New Jersey Police, knowing them to be false. He accused
 5
     her of a crime he knew she did not commit.
 6
 7
                                     FILING A FALSE POLICE REPORT
 8
 9           Under both California and New Jersey law, it is also a crime to file a false police report.
10
     Defendant filed a false police report with the Princeton Police, knowing that he was lying and
11
     providing false and misleading information. He knowingly and intentionally lied to the police
12
     when he filed the report falsely accusing her of a crime he knew she did not commit.
13
14
15                                      MALICIOUS PROSECUTION

16
17           The facts as stated also prove Defendants committed Malicious Prosecution against
18
     Plaintiff. Elements of the tort are:
19

20       1. The institution or continuation of a civil or criminal legal proceeding against the plaintiff;
         2. By, or abetted by, the defendant (the prosecutor or plaintiff in the malicious action);
21       3. Termination of the prior proceeding in favor of the plaintiff (for instance, the case was
22          dismissed);
         4. Absence of probable cause for instituting the prior proceeding;
23       5. Malice as the primary purpose for the prior action; and
         6. Injury or damage to the plaintiff as a result of the prior action.
24
25       Defendants initiated criminal proceedings and bar investigation proceedings against Plaintiff.
26
     Defendants were abetted by the Princeton Police and the New Jersey Prosecutor’s office and the
27
     California Bar Association. Plaintiff was required to respond to allegations and an investigation.
28
                                                       5
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 6 of 15 Page ID #:6



 1   The bar investigation was halted after one of the Defendants provided information to the bar
 2   investigators. The criminal proceedings are pending. There was no probable cause for the
 3
     proceeding as it was based on slander and falsity. The proceeding was instituted with malice and
 4
     ill will as evidenced by the threats made to Plaintiff. Plaintiffs harm is as complained in her
 5
     damages and in the complaint.
 6
 7
             Actual damages for a malicious prosecution claim will hinge on the emotional impact of
 8
     the act, such as the confusion, bewilderment, and isolation typically experienced by the
 9
     wrongfully accused. Plaintiff suffers all. Here, the emotional pain is more pronounced as the
10
11   claim is in response to malicious criminal charges, since Plaintiff is an officer of the court and has

12   been treated as a criminal. In addition, Plaintiff’s uncertainty and fear of entering a criminal trial

13   is enough to prove that the malicious act caused severe emotional distress.
14
15           Plaintiffs also suffers a damaged reputation, loss of future earning potential, attorney fees,

16   and court fees.
17
18
19                                             EXTORTION / BLACKMAIL

20
21           Penal Code 518 PC is the California statute that defines the crime of extortion (also sometimes
22
     referred to as blackmail). A person commits this offense when he or she uses force or threats to
23
     compel another person to hand over money or property, or to compel a public officer to perform an
24
     official act. Extortion is a felony that carries a potential sentence of four years in state prison.
25
26
                (a) Extortion is the obtaining of property or other consideration from
27              another, with his or her consent, or the obtaining of an official act of a
                public officer, induced by a wrongful use of force or fear, or under
28              color of official right.
                                                        6
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 7 of 15 Page ID #:7



 1              (b) For purposes of this chapter, “consideration” means anything of
                value, including sexual conduct as defined in subdivision (b) of
 2              Section 311.3, or an image of an intimate body part as defined in
 3              subparagraph (C) of paragraph (4) of subdivision (j) of Section 647.
                (PC 518)
 4
     The required elements in an extortion case are:
 5
         1. The defendant threatened to do one of the following to the alleged “victim:”
 6
 7              a. commit an unlawful injury or use force against him/her, a third person, or his/her
                    property,
 8              b. accuse him/her of a crime or accuse his/her family member of a crime, or
 9              c. expose a “secret” involving him/her or a family member, or connect them with some
                    kind of crime, disgrace, or scandal,
10       2. when making the threat or using force, the defendant intended to force the “victim”
            into consenting to give him/her money or property or to do an official act,
11
         3. as a result of the threat, the “victim” did consent to give the defendant money or property or
12          perform an official act, and the “victim” then actually gave the defendant money or property
            or performed the official act.
13
     Extortion is a specific intent crime. This means the defendant must have a desire to commit the crime,
14
     and an intent to achieve a specific result.
15
             Here, Defendants threatened to:
16
17               a) “come after” Plaintiff and “to go to the end of the earth to find [Plaintiff]” and make
                     sure she regrets her decision “for the rest of [her] short life”,
18
19               b) accuse Plaintiff of stealing Defendant’s money and make a report to the police,

20
                 c) destroy her reputation and profession by making the allegations to the California Bar
21                   Association and to the Princeton Police Department
22           When making the threats, Defendants intended to 1.) force Plaintiff to give them
23
     $20,000.00 and 2.) intimidate her into not reporting them to the authorities.
24
             As a result, Plaintiff did provide $20,000.00 (to the New Jersey Prosecutor’s Office in
25
     trust for Defendant) and also did not follow up on her reporting of the crime to either the prison
26
     authorities or to the police.
27
28
                                                          7
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 8 of 15 Page ID #:8



 1          Plaintiff was told to give the money to a man (Mr. Reddish) who represented himself as
 2   Defendants “family attorney” and that he had “juice” with the New Jersey Prosecuting attorney’s
 3
     office. That in return for the money, they would tell the prosecutor and the police to dismiss the
 4
     charges. For evidential proof, Plaintiff provided $20,000.00 directly to the New Jersey
 5
     Prosecutor’s office instead.
 6
 7
 8                                                 HARASSMENT

 9

10
             “Harassment” is unlawful violence, a credible threat of violence, or a knowing and willful
11
     course of conduct directed at a specific person that seriously alarms, annoys, or harasses the
12
     person, and that serves no legitimate purpose. The course of conduct must be that which would
13
     cause a reasonable person to suffer substantial emotional distress, and must actually cause
14
15   substantial emotional distress to the petitioner.

16          Here, Defendants made credible threats of violence to Plaintiff. They made statements that
17   they would “go to the ends of the earth” to find her, that she would “regret [her] decision for the
18
     rest of [her] short life”, and that they would accuse her of criminal activity to the police and to the
19
     bar association.
20
            Defendant McGill made untoward sexual advances to Plaintiff. He made references to her
21
22   body and asked her if she “was a bad girl” and inquired into her sexual preferences and activities.

23   He intimated to her that even though he was older than her that he could “keep up with her” if she

24   wanted. He made comments to her that were sexual and offensive. He gave her leering looks,
25   licked his lips and tried to stare into her eyes. He made inquiries into her personal life and asked
26
     if she had a boyfriend, or if she liked women instead. The comments were unsolicited and made
27
     her feel uncomfortable.
28
                                                         8
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 9 of 15 Page ID #:9



 1           Any reasonable person would be seriously alarmed and annoyed by such sexual comments
 2    and the threats made to her life. Here, Plaintiff is a single woman, living alone. Defendant McGill
 3
      knew of her address. She was in fear for her physical safety.
 4
             Defendants’ statements and actions to the police and to the bar association were a
 5
      knowing and willful course of conduct directed at Plaintiff that seriously alarmed, annoyed and
 6
 7    harassed Plaintiff. There was no legitimate purpose to their actions. Any reasonable person would

 8    suffer substantial emotional distress. Plaintiff did suffer substantial emotional distress.

 9           Any reasonable attorney would be alarmed and annoyed to be falsely accused to her bar
10
      association and be in reasonable fear for her professional reputation. Plaintiff was seriously
11
      alarmed, annoyed and does suffer substantial emotional distress. She suffers anxiety,
12
      sleeplessness, nightmares, headaches and internal bleeding. She has to defend herself in criminal
13
      court. She has had to endure investigation by her bar association. She suffers loss of income and
14
15    costs of bringing and defending suit in courts of law.

16
17                                              SUMMARY OF FACTS
18
19
     1.      Plaintiff is a California licensed attorney in good standing. She practices primarily
20
             entertainment law.
21
22   2.      Plaintiff appeared pro hac vice for a post-conviction matter involving an inmate in the

23           New Jersey State Prison.

24   3.      Defendant McGILL has a brother in New Jersey State Prison, Defendant AYINDE.
25   4.      Defendants obtained the information of Plaintiff’s from another prisoner in NJSP.
26
     5.      Defendant AYINDE requested to call Plaintiff saying he had ideas he wanted to share for
27
             entertainment and entrepreneurial concepts. Plaintiff agreed to take his phone calls.
28
                                                        9
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 10 of 15 Page ID #:10



  1   6.        During the time period of the phone calls, Defendants sent Plaintiff $20,000.00. The
  2             money was sent voluntarily as an “angel investment” to Plaintiff while Plaintiff continued
  3
                to engage in phone calls with Defendants.
  4
      7.        After some months, Defendants ordered Plaintiff to place the money in accounts that
  5
                would be revealed to her “later”. She was instructed to take phone calls from “unknown
  6
  7             numbers”.

  8        8.   Defendants told Plaintiff they were going to start purchasing cell phones to smuggle them

  9             into the prison and sell to other inmates. They wanted Plaintiff to participate and use the
 10
                $20,000.00 to do so.
 11
      9.        In this manner, Defendants tried to use the $20,000.00 to bribe or entrap Plaintiff into
 12
                being part of their criminal cell phone scheme.
 13
      10.       Plaintiff refused. She stopped all communication with both Defendants. She completed
 14
 15             her work and left the state of New Jersey.

 16   11.       Defendants threatened Plaintiff’s “short life” and screamed threats to her over the phone.
 17             They indicated they would “go to the ends of the earth to find her”. She still refused to
 18
                participate. She reported Defendant and her brother to the NJSP authorities.
 19
      12.       Defendants then attempted to intimidate Plaintiff through extortion/blackmail. They
 20
                threatened her life and her profession. They said they would “come after” Plaintiff and
 21
 22             “find her”. They told her she would “regret her decision for the rest of [her] short life” and

 23             that they would “go to the police and to the bar association”. They demanded Plaintiff pay

 24             them $20,000.00.
 25   13.       Plaintiff still refused. She left New Jersey and stopped any communication with
 26
                Defendants.
 27
      14.       In retaliation, Defendants accused Plaintiff of “Theft by Deception” to the Princeton
 28
                                                         10
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 11 of 15 Page ID #:11



  1          Police Department. They defamed Plaintiff’s name and reputation by stating they had
  2          hired Plaintiff to represent Defendant AYINDE in his criminal matter. They alleged the
  3
             money was sent as a retainer fee. They brought investigative charges against Plaintiff to
  4
             the California Bar Association.
  5
      15.    Plaintiff now faces criminal charges in New Jersey for Theft by Deception and the
  6
  7          Unauthorized Practice of Law.

  8   16.    Defendants made their allegations to the California Bar Association.

  9   17.    Plaintiff was investigated by the bar association.
 10
      18.    Defendant McGILL called the bar association and told some version of the truth, as the
 11
             investigation was subsequently halted.
 12
      19.    The bar association requested Plaintiff keep the association informed of the New Jersey
 13
             situation and that she self-report the accusations.
 14
 15   20.    Defendants did not retain or hire Plaintiff to represent AYINDE in any criminal matter.

 16          Plaintiff never appeared in any criminal matter on Defendant’s behalf, nor did she agree
 17          to.
 18
 19                                               DAMAGES

 20
             Plaintiff’s request for damages is based on her harm. She has suffered physical and
 21
 22   emotional distress in the form of anxiety, headaches, loss of sleep, depression and thoughts of

 23   suicide. She has suffered nightmares and internal bleeding related to high levels of stress and

 24   anxiety. She has suffered financially. She suffers the costs of bringing this suit and defending
 25   herself in an out-of-state court during a pandemic. Her professional reputation has been tarnished
 26
      in front of the California bar association. She has had to spend hours of her professional work
 27
      time in responding to investigations from the bar association, and defending her livelihood and
 28
                                                       11
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 12 of 15 Page ID #:12



  1   her reputation.
  2           She does therefore request Compensatory, Actual, and Punitive damages as follows:
  3
         a)   Lost wages in the amount of $130,000.00 (reasonable attorney’s salary for one-year)
  4      b)   $20,000.00 for pain and suffering;
         c)   $150,000.00 for harm to reputation;
  5      d)   $25,000.00 for costs of suit;
         e)   Punitive treble damages for malicious ill-will of defamation;
  6      f)   Punitive treble damages for malicious prosecution;
  7      g)   Attorney fees and court costs;
         h)   Other damages as the court may deem proper.
  8
  9
                                                  Respectfully submitted,
 10
 11
 12                                                 Nina M. Riley
 13                                               /s/ Nina M. Riley
                                                  Plaintiff pro se. ,
 14                                               Attorney representing Plaintiff as pro se
                                                  Ca. SBN297534
 15
 16
 17
 18
 19

 20
 21
 22
 23
 24
 25
 26

 27
 28
                                                     12
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 13 of 15 Page ID #:13



  1
                                    DECLARATION OF NINA M. RILEY
  2
  3
      I, Nina M. Riley, declare as true and would testify in a court of law to the following:
  4
       1.    I am the Plaintiff in this action, and I have personal knowledge of each fact stated in this
  5
             declaration.
  6
  7    2.    I never agreed to work as Ayinde’s attorney. I never agreed to represent him in his

  8          criminal matter. To this day, I have no idea what crime he is incarcerated for.

  9    3.    I never sent any retainer agreement to represent Ayinde. I did not agree to represent him in
 10
             court. I did not attend any court matters.
 11
       4.    I never requested money from Defendants.
 12
       5.    Both Defendants made sexual and aggressive remarks to me. I did not report them to
 13
             anyone, as I was afraid.
 14
 15   6.     When I made the first report to the New Jersey State Prison, the investigator asked if I felt

 16          I was being “groomed” by the inmate. I answered yes. I do feel that I was being groomed
 17          and victimized by Defendants. They were angry when I refused to participate in the cell
 18
             phone scheme. They engaged in a systematic pattern over a period of months to engage
 19
             me. I was unaware of it while it was happening. I honestly thought I was trying to make
 20
             connections in the entertainment world and that Defendant was an inventor. I was shocked
 21
 22          and alarmed by their plans.

 23    7.    As an attorney, I hold the law in the highest regard. I sent the money to the prosecutor’s

 24          office because they are also officers of the court. I refuse to engage in any activities
 25          outside of the law and the legal system.
 26
       8.    All facts as stated in the complaint are true from my personal knowledge.
 27
 28
                                                          13
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 14 of 15 Page ID #:14



  1   I declare under penalty of perjury under the laws of the State of California that the foregoing is
  2   true and correct.
  3
      Dated: October 20, 2020
  4
  5
                                                                   /s/ Nina m. Riley
  6
                                                                   Nina M. Riley SBN 297534
  7                                                                Plaintiff pro se
                                                                   Attorney for Plaintiff
  8                                                                1605 West Olympic Blvd #1040
                                                                   Los Angeles, California 90015
  9                                                                NinaRileyLAW@gmail.com

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19

 20
 21
 22
 23
 24
 25
 26

 27
 28
                                                       14
Case 2:20-cv-10042-GW-JC Document 1 Filed 11/01/20 Page 15 of 15 Page ID #:15



  1

  2
  3
  4
  5
  6
  7
  8
  9

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19

 20
 21
 22
 23
 24
 25
 26

 27
 28
                                           15
